DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 13-17 are pending in the application with claims 15-17 withdrawn. Claims 1 and 13-14 are examined herein.

Response to Arguments
Applicant’s arguments filed 03/23/2022 have been fully considered, but are not persuasive.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Takahashi discloses a silicon carbide cladding having an innermost layer formed of a silicon carbide substrate and further discloses a generic coating applied to the outer surface of the silicon carbide substrate (p. 5, para. 3); Burke establishes that the cladding coating may comprise an aluminum layer applied to an outer surface of an innermost layer ([0023]; alumina comprises aluminum) and a FeCrAl alloy coating applied to the aluminum layer ([0028]). Burke teaches the aluminum coating provides 

As also stated in the Non-Final Rejection dated 11/23/2021, the skilled artisan would find no surprising results by combining the SiC base of Takahashi with the Al/FeCrAl coating of Burke. The use of these materials for fuel claddings is well-known and their combination produces a predictable outcome. The skilled artisan would recognize that the coating of Burke would provide the same predictable advantages (e.g., mechanical support and chemical and physical protection) to a SiC/SiC composite cladding base. Further, Applicant has not provided any evidence that the combination of a SiC/SiC composite base material with an Al/FeCrAl coating would yield a surprising result. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 13-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Claim 1 recites “wherein the intermixed coating is formed from the silicon carbide substrate, an aluminum film applied to the outer surface of the silicon carbide substrate, and the FeCrAl alloy coating.” This limitation is unclear. For example, the claim previously recites the cladding comprises an innermost layer formed of a silicon carbide substrate and a coating applied to the outer surface of the silicon carbide substrate, suggesting that the cladding comprises two distinct structures, the silicon carbide substrate and the coating. Therefore, it is unclear how the intermixed coating of the coating can be formed from the separate silicon carbide substrate. Are the innermost layer formed of the silicon carbide substrate and the coating intended to be one/the same structure? Or does the coating comprise an aluminum film/layer applied to the outer surface of the silicon carbide substrate and a FeCrAl alloy coating applied to the aluminum film/layer? And, for example, when the entire cladding is heated, the substrate and the coating form the claimed intermixed coating from the silicon carbide of the silicon carbide substrate, the aluminum film, and the FeCrAl alloy?

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.

Claims 1 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO Publication No. 2015/128950 (“Takahashi”) in view of US Publication No. 2017/0159186 (“Burke”).

Regarding claims 1 and 13, Takahashi discloses (see Fig. 3) a composite silicon carbide cladding (31) in a light water nuclear reactor comprising:
an innermost layer formed of a silicon carbide substrate, the silicon carbide substrate having an outer surface (p. 5, para. 3; “The fuel cladding 31 shown in FIG. 3 uses a SiC/SiC composite as a base material”); and
	a coating applied to the outer surface of the silicon carbide substrate (p. 5, para. 3; “an appropriate environment-resistant shielding coating is applied to the surface [of the SiC / SiC composite base material]”).

	Takahashi is silent as to the material of the coating. 

	Burke teaches (see Fig. 2) a nuclear cladding (21) comprising a coating (29, 35) wherein the coating comprises an aluminum film (29) applied to an outer surface of an innermost layer (23) ([0023]; Burke’s layer 29 may be made of alumina which is aluminum oxide) and a FeCrAl alloy coating (35) applied to the aluminum film, wherein the aluminum film functions as a bonding layer ([0028]).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to modify the coating of Takahashi in view of the Al/FeCrAl coating teachings of Burke because Burke teaches the aluminum film “allows for limited but finely divided arrested local cracking … while effectively retaining much of the strength and stiffness” and the FeCrAl alloy coating “provides a chemical and physical 

The combination of Takahashi-Burke teaches the coating comprises an aluminum film applied to the outer surface of the silicon carbide substrate and an FeCrAl alloy coating applied to the aluminum film (Takahashi, Fig. 3, p. 5, para. 3; Burke, [0023], [0026], [0029]; Takahashi discloses a silicon carbide substrate having a coating applied to the outer surface of the substrate; Burke teaches an aluminum film 29 applied to an innermost cladding layer 23, and further teaches depositing a FeCrAl alloy coating 35 on the aluminum film; therefore, Takahashi in view of Burke teaches the claimed coating). The skilled artisan would find no surprising results by combining the SiC base of Takahashi with the Al/FeCrAl coating of Burke. The use of these materials for fuel claddings is well-known and their combination produces a predictable outcome.

Claims 1 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi and Burke in view of “Enhanced pool boiling critical heat flux with a FeCrAl layer fabricated by DC sputtering” (“Seo”) and “Versatile Oxide Films Protect FeCrAl Alloys Under Normal Operation and Accident Conditions in Light Water Power Reactors” (“Rebak”).

Regarding claims 1 and 14, the limitation “wherein the coating comprises[:…] [an/the] intermixed coating comprising [an/the] Al4C3+Si and Fe-Al alloy applied to the outer surface of the silicon carbide substrate” is interpreted as an intended/desired 

Takahashi discloses (see Fig. 3) a composite silicon carbide cladding (31) in a light water nuclear reactor comprising:
an innermost layer formed of a silicon carbide substrate, the silicon carbide substrate having an outer surface (p. 5, para. 3; “The fuel cladding 31 shown in FIG. 3 uses a SiC/SiC composite as a base material”); and
	a coating applied to the outer surface of the silicon carbide substrate (p. 5, para. 3; “an appropriate environment-resistant shielding coating is applied to the surface [of the SiC / SiC composite base material]”).

	Takahashi is silent as to the material of the coating. 

Burke teaches (see Fig. 2) a nuclear cladding (21) comprising a coating (29, 35) wherein the coating comprises an aluminum film (29) applied to an outer surface of an 
	
A POSA would have found it obvious to modify the coating of Takahashi in view of the Al/FeCrAl coating teachings of Burke because Burke teaches the aluminum film “allows for limited but finely divided arrested local cracking … while effectively retaining much of the strength and stiffness” and the FeCrAl alloy coating “provides a chemical and physical barrier to ingress of the liquid coolant to the fiber weave of the intermediate layer 29” ([0023], [0028]).

	Although Burke further teaches heating the coatings ([0029]), Burke does not explicitly teach the temperature of the heat treatment being precisely between 500°C and 600°C.

Seo teaches using FeCrAl for nuclear fuel claddings and further teaches heating the FeCrAl at a variety of temperatures including 600 °C (Abstract, p. 1295; “The temperature of the substrate stage could be controlled to heat up the substrate to a maximum temperature of 600 °C”).

	A POSA would have been motivated to heat treat the coating of Takahashi-Burke at a temperature of 600 °C as taught by Seo because Seo teaches this yields higher CHF enhancement and higher values of surface roughness (p. 1306; “Higher values of 

	The combination of Takahashi-Burke-Seo teaches the coating comprises an intermixed coating comprising an Al4C3+Si and Fe-Al alloy applied to the outer surface of the silicon carbide substrate (Takahashi, Fig. 3, p. 5, para. 3; Burke, [0023], [0026], [0029]; Seo, p. 1295; Takahashi discloses a silicon carbide substrate having a coating applied to the outer surface of the substrate; Burke teaches an aluminum film 29 applied to an innermost cladding layer 23, and further teaches depositing a FeCrAl alloy coating 35 on the aluminum film; Seo teaches heat treating the coating to a temperature of 600 °C; therefore Takahashi in view of Burke further in view of Seo teaches the claimed intended result of an intermixed Al4C3+Si and Fe-Al alloy applied to the outer surface of the silicon carbide substrate as discussed above in view of [0014]-[0015] and [0030] of the specification). 

	Burke teaches forming a protective oxide layer on the outer surface of the FeCrAl alloy coating ([0029]), but does not explicitly disclose the oxide layer is Cr2O3.

Rebak teaches a nuclear cladding comprising a Cr2O3 coating on an outer surface of a FeCrAl alloy (p. 178; “The way the FeCrAl alloys work is by the initial formation of a Cr2O3 oxide on the surface”).

2O3 coating as taught by Rebak to the FeCrAl alloy coating of Takahashi-Burke-Seo because Rebak teaches the Cr2O3 “provides protection against oxidation in air or in steam to all stainless steels and FeCrAl alloys” (p. 178).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191. The examiner can normally be reached Mon - Thu 7:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K./Examiner, Art Unit 3646                                                                                                    
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646